Citation Nr: 1343343	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  08-31 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of a groin injury, to include right inguinal hernia repair.

2.  Entitlement to a compensable rating for right (major) carpal tunnel syndrome (CTS) prior to August 13, 2012.

3.   Entitlement to a rating in excess of 10 percent for right (major) CTS since August 13, 2012.  

4.  Entitlement to a compensable rating for left (minor) CTS prior to August 13, 2012.  

5.   Entitlement to a rating in excess of 10 percent for left (minor) CTS since August 13, 2012.  

6.  Entitlement to a compensable rating for gout of the ankles.  

7.  Entitlement to a total disability rating for based on individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

J.T. Hutcheson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to September 1983, from June 1984 to April 1987, and from June 1990 to May 2007.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Winston-Salem, North Carolina, Regional Office (RO).  In January 2009, the Veteran moved to Arizona and the case was transferred to the Phoenix RO.

In August 2013, the RO increased the ratings for right and left CTS to 10 percent effective August 13, 2012.  The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  

In July 2003, the Veteran advanced that he "had been unemployed for almost a year."  Such a statement may be reasonable construed as an informal claim for a TDIU.  The Court has directed that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that service connection for groin injury residuals is warranted as he sustained a groin injury during an in-service training exercise in early 1985 which necessitated a July 1988 right inguinal hernia repair.  He contends further that his right and left CTS and gout of the ankles are productive of significant physical impairment which impairs both his occupational and physical activities.  

After a review of the file, the Board finds that additional medical records are needed in order to adequately adjudicate the claims.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to his July 1988 physical examination and subsequent July 1988 right inguinal hernia surgical repair, his 2010 right wrist CTS surgery, his 2011 left wrist CTS surgery, his 2010 private podiatric treatment, and all treatment of his service-connected right CTS, left CTS, and gout after August 2012, including the names and addresses of all health care providers whose records have not already been provided to VA.  

Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If the identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran not already of record, including that provided after August 2012.  

3.  Readjudicate the Veteran's appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


